DETAILED ACTION
The present office action is in response to claims filed on 02/20/2020.  Claims 1 – 20 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4 recites “the vent” in line 1, which should recite “the vent panel” for proper antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Sun et al. (U.S. Pre-Grant Publication No. 2013/025891) hereinafter Sun ‘891.
Regarding Claim 16, Sun ‘891 shows (Figures 1, 2, 3, and 4): 
A system (system illustrated in Figure 1) comprising:
an enclosure (30); and
a first cooling assembly (the assembly of 10 and 20 on the left side of the row, as illustrated in Figure 1) coupled to (as illustrated in Figure 1) the enclosure (30) and including:
a first air mover (20);
a first vent panel (10) coupled to (as illustrated in Figure 1) the first air mover (20) and including a first inlet opening (the opening in 125 on the side that is coupled to 20, as illustrated in Figure 1); and
a first vane (14) rotatable around (as illustrated in Figures 3 and 4) a first shaft (141) between a first open position (position illustrated in Figure 4) and a first closed position (position illustrated in Figure 3) to open and close the first inlet opening (the opening in 125 on the side that is coupled to 20, as illustrated in Figure 1). 

Regarding Claim 17, Sun ‘891 shows (Figures 1, 2, 3, and 4): 
A second cooling assembly (the assembly of 10 and 20 on the right side of the row, as illustrated in Figure 1) coupled to (as illustrated in Figure 1) the enclosure (30) and including:
a second air mover (20);
a second vent panel (10) coupled to (as illustrated in Figure 1) the second air mover (20) and including a second inlet opening (the opening in 125 on the side that is coupled to 20, as illustrated in Figure 1); and
a second vane (14) rotatable around (as illustrated in Figures 3 and 4) a second shaft (141) between a second open position (position illustrated in Figure 4) and a second closed position (position illustrated in Figure 3) to open and close the second inlet opening (the opening in 125 on the side that is coupled to 20, as illustrated in Figure 1). 

Regarding Claim 19, Sun ‘891 shows (Figures 1, 2, 3, and 4): 
The first cooling assembly (the assembly of 10 and 20 on the left side of the row, as illustrated in Figure 1) and the right cooling assembly (the assembly of 10 and 20 on the right side of the row, as illustrated in Figure 1) are attached (as illustrated in Figure 1) to a back wall (the wall to which 20 is attached, as illustrated in Figure 1) of the enclosure (30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 8, 9, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. Pre-Grant Publication No. 2013/025891), hereinafter Sun ‘891, in view of Ashton et al.  (U.S. Pre-Grant Publication No. 2015/0253781).
Regarding Claim 1, Sun ‘891 shows (Figures 1, 2, 3, and 4): 
A cooling assembly (the assembly of 10 and 20, as illustrated in Figure 1) comprising:
an air mover (20);
a vent panel (10) coupled to (as illustrated in Figure 1) the air mover (20) and including an inlet opening (the opening in 125 on the side that is coupled to 20, as illustrated in Figure 1); and
a vane (14) rotatable around (as illustrated in Figures 3 and 4) a central axis (the rotational axis through 141) of the vane (14) between an open position (position illustrated in Figure 4) and a closed position (position illustrated in Figure 3) to open and close the inlet opening (the opening in 125 on the side that is coupled to 20, as illustrated in Figure 1). 
However, Sun ‘891 lacks showing the central axis of the vane is vertically oriented.  
In the same field of endeavor of airflow control, Ashton teaches (Figure 1, 11, and 13):
It is known provide a vane (30), wherein the vane (30) is rotatable about (as illustrated by arrow 72 in Figure 1) a central vertical axis (38) of the vane (30).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the central axis shown by Sun ‘891 to be oriented vertically, as taught by Ashton, to provide two vertical columns of air through the vent panel into the enclosure, by choosing from a finite number of identified, predictable solutions (either a horizontal axis of rotation or a vertical axis of rotation) with a reasonable expectation of success. 

Regarding Claim 2, Sun ‘891 shows (Figures 1, 2, 3, and 4): 
The vent panel (10) includes only one (as illustrated in Figure 2) inlet opening (the opening in 125 on the side that is coupled to 20, as illustrated in Figure 1).

Regarding Claim 3, Sun ‘891 shows (Figures 1, 2, 3, and 4): 
The cooling assembly (the assembly of 10 and 20, as illustrated in Figure 1) includes only one (as illustrated in Figures 1 and 2) vane (14). 

Regarding Claim 4, the combination of Sun ‘891 (Figures 1, 2, 3, and 4) and Ashton (Figure 1, 11, and 13) teaches:
The vent panel (Sun ‘891: 10) includes a shaft (Sun ‘891: 141) extending along (Sun ‘891: as illustrated in Figure 2) the central vertical axis (Sun ‘891: the rotational axis through 141; as modified in view of Ashton in Claim 1 above, the axis through 141 is oriented vertically), wherein the vane (Sun ‘891: 14) is coupled to (Sun ‘891: as illustrated in Figure 2) the shaft (Sun ‘891: 141) and shaped to close (Sun ‘891: as illustrated in Figure 3 and described in the Abstract and Paragraph 0015) the inlet opening (Sun ‘891: the opening in 125 on the side that is coupled to 20, as illustrated in Figure 1) of the vent panel (Sun ‘891: 10). 

Regarding Claim 8, Sun ‘891 shows (Figures 1, 2, 3, and 4):
The shaft (141) extends through a center (as illustrated in Figure 2) of the vane (14). 

Regarding Claim 9, Sun ‘891 shows (Figures 1, 2, 3, and 4):
The shaft (141) extends through a hole (123) in the vent panel (10). 

Regarding Claim 12, the combination of Sun ‘891 (Figures 1, 2, 3, and 4) and Ashton (Figure 1, 11, and 13) teaches:
The vane (Sun ‘891: 14, as modified in view of Ashton to rotate about a vertical axis in Claim 1 above) rotates between the open position (Sun ‘891: position illustrated in Figure 4, as modified in view of Ashton to rotate about a vertical axis in Claim 1 above) and the closed position (Sun ‘891: position illustrated in Figure 3) without use of gravity (due to the vertical axis of rotation, gravity is not used to rotate the vane between the open and closed position). 

Regarding Claim 20, Sun ‘891 shows (Figures 1, 2, 3, and 4): 
A method of using (as described in Paragraph 0016) a cooling assembly (the assembly of 10 and 20, as illustrated in Figure 1) that includes an air mover (20); a vent panel (10) with an inlet opening (the opening in 125 on the side that is coupled to 20, as illustrated in Figure 1); and a vane (14) rotatable between (as illustrated in Figures 3 and 4) an open position (position illustrated in Figure 4) and a closed position (position illustrated in Figure 3) to open and close the inlet opening (the opening in 125 on the side that is coupled to 20, as illustrated in Figure 1), the method (as described in Paragraph 0016) comprising: 
powering (“airflow from a standard fan is blown forward”, Paragraph 0016) the air mover (20) to pull air (cool exterior air) through the inlet opening (the opening in 125 on the side that is coupled to 20, as illustrated in Figure 1) on both sides (as illustrated in Figure 4, air is pulled through the top and bottom sides) of the vane (14) in the open position (position illustrated in Figure 4); and
rotating (via the lack of pressure created by 20) the vane (14) about a central axis (the rotational axis through 141) of the vane (14) to the closed position (position illustrated in Figure 3) such that the vane (14) closes (as illustrated in Figure 3) the inlet opening (the opening in 125 on the side that is coupled to 20, as illustrated in Figure 1).
However, Sun ‘891 lacks showing the central axis of the vane is vertically oriented.  
In the same field of endeavor of airflow control, Ashton teaches (Figure 1, 11, and 13):
It is known provide a vane (30), wherein the vane (30) is rotatable about (as illustrated by arrow 72 in Figure 1) a central vertical axis (38) of the vane (30).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the central axis shown by Sun ‘891 to be oriented vertically, as taught by Ashton, to provide two vertical columns of air through the vent panel into the enclosure, by choosing from a finite number of identified, predictable solutions (either a horizontal axis of rotation or a vertical axis of rotation) with a reasonable expectation of success. 

Claims 5, 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. Pre-Grant Publication No. 2013/025891), hereinafter Sun ‘891, and Ashton et al.  (U.S. Pre-Grant Publication No. 2015/0253781), as recited in Claim 4 above, further in view of Sun (U.S. Pre-Grant Publication No. 2013/0260665), hereinafter Sun ‘665.
Regarding Claim 5, Sun ‘891 shows (Figures 1, 2, 3, and 4):
The vane (14) is shaped to close ( as illustrated in Figure 3 and described in the Abstract and Paragraph 0015) the inlet opening (the opening in 125 on the side that is coupled to 20, as illustrated in Figure 1).
However, Sun ‘891 lacks showing the vane is a circle.
In the same field of endeavor of airflow control, Sun ‘665 teaches (Figures 1, 5, and 6):
It is known to provide a vane (541) that is a circle (as illustrated in Figure 6, 541 is circular to block the opening through 50). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the shape of the vane panel and corresponding vane shown by Sun ‘891 to be circular, as taught by Sun ‘665, to provide a rounded air passage into the enclosure, by choosing from a finite number of identified, predictable solution with a reasonable expectation of success. 

Regarding Claim 6, the combination of Sun ‘891 (Figures 1, 2, 3, and 4), Ashton (Figures 1, 11, and 13), and Sun ‘665 (Figures 1, 5, and 6) teaches:
Approximately half (Sun ‘891: the first half 143 and the second half 145 are approximately equal on either side of 141, as illustrated in Figure 2) of the circle (Sun ‘891: the shape of 14 is circular as modified in view of Sun ‘665 in Claim 5 above) is positioned on one side (Sun ‘891: side of 143) of the shaft (Sun ‘891: 141), wherein approximately another half (Sun ‘891: the first half 143 and the second half 145 are approximately equal on either side of 141, as illustrated in Figure 2) of the circle (Sun ‘891: the shape of 14 is circular as modified in view of Sun ‘665 in Claim 5 above) is positioned on another side (Sun ‘891: side of 145) of the shaft (Sun ‘891: 141)

Regarding Claim 7, the combination of Sun ‘891 (Figures 1, 2, 3, and 4), Ashton (Figures 1, 11, and 13), and Sun ‘665 (Figures 1, 5, and 6) teaches:
A portion (Sun ‘891: 143) of the circle (Sun ‘891: the shape of 14 is circular as modified in view of Sun ‘665 in Claim 5 above) positioned on one side (Sun ‘891: the side of 143) of the shaft (Sun ‘891: 141) is approximately equal in surface area (Sun ‘891: as illustrated in Figure 2) as a portion (Sun ‘891: 145) of the vane (Sun ‘891: 14) on another side (Sun ‘891: the side of 145) of the shaft (Sun ‘891: 141). 
However, Sun ‘891 lacks showing the portion on one side of the shaft has a larger surface area than the portion on another side of the shaft.
In the same field of endeavor of airflow control, Sun ‘665 teaches (Figures 1, 5, and 6):
It is known to provide a vane (541) wherein a portion (the portion of 541 located on the top side of the shaft) positioned on one side (the top side of the shaft, as illustrated in Figure 5) has a greater surface area (as illustrated in Figure 5, the portion of 541 located on the top side of the shaft is curved compared to the flat portion of 541 located on the bottom side of the shaft; therefore, the curved portion has a greater surface area) than a portion (the portion of 541 located on the bottom side of the shaft) positioned on another side (the bottom side of the shaft, as illustrated in Figure 5).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify one portion on one side of the shaft shown by Sun ‘891 to be arced and have a larger surface area than the portion on the other side of the shaft, as taught by Sun ‘665, to allow the vane to rotate open more easily by curving in toward the air mover.  

Regarding Claim 14, Sun ‘891 shows (Figures 1, 2, 3, and 4):
The vane (14).
However, Sun ‘891 lacks showing the vane includes a pocket.
In the same field of endeavor of airflow control, Sun ‘665 teaches (Figures 1, 5, and 6):
It is known to provide a vane (541) that includes a pocket (as illustrated in Figure 5, the portion of 541 located on the top side of the shaft is curved in the form of a pocket).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify vane shown by Sun ‘891 to include a pocket, as taught by Sun ‘665, to allow the vane to rotate open more easily by curving in toward the air mover.  

Regarding Claim 15, the combination of Sun ‘891 (Figures 1, 2, 3, and 4), Ashton (Figures 1, 11, and 13), and Sun ‘665 (Figures 1, 5, and 6) teaches:
The pocket (Sun ‘665: as illustrated in Figure 5, the portion of 541 located on the top side of the shaft is curved in the form of a pocket) is arranged such that reverse-flowing air (Sun ‘891: flow from inside the enclosure to the exterior) can flow into the pocket (Sun ‘665: as illustrated in Figure 5, the portion of 541 located on the top side of the shaft is curved in the form of a pocket) in the open position (Sun ‘891: position illustrated in Figure 4, as modified in view of Ashton to rotate about a vertical axis in Claim 1 above)  but positive-flowing air (Sun ‘665: flow from the exterior through 20 into the enclosure) cannot flow into the pocket (Sun ‘665: as illustrated in Figure 5, the portion of 541 located on the top side of the shaft is curved in the form of a pocket) in the closed position (Sun ‘891: position illustrated in Figure 3).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. Pre-Grant Publication No. 2013/025891), hereinafter Sun ‘891, and Ashton et al.  (U.S. Pre-Grant Publication No. 2015/0253781), as recited in Claim 4 above, further in view of Chua (U.S. Patent No. 9,612,028).
Regarding Claim 10, Sun ‘891 shows (Figures 1, 2, 3, and 4):
The shaft (141) extends through a center (as illustrated in Figure 2) of the vane (14). 
However, Sun ‘891 lacks showing the vane is rotatable about the shaft, wherein the shaft is stationary with respect to the vent panel.
In the same field of endeavor of airflow control, Chua teaches (Figures 2 and 3):
A vane (34), wherein the vane (34) is rotatable around (as illustrated in Figure 3) the shaft (36), and wherein the shaft (36) is stationary (as 34 rotates around 36 via 64, 36 is stationary with respect to 44 by its attachment in 52) with respect to the vent panel (44).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the vane and shaft shown by Sun ‘891 such that the vane is rotatable around the shaft and the shaft is stationary with respect to the vent panel, as taught by Chua, to allow the vane to be easily removed from the assembly when it is assembled. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. Pre-Grant Publication No. 2013/025891), hereinafter Sun ‘891, and Ashton et al.  (U.S. Pre-Grant Publication No. 2015/0253781), as recited in Claim 1 above, further in view of Shipley et al. (U.S. Pre-Grant Publication No. 2006/0199498).
Regarding Claim 11, Sun ‘891 shows (Figures 1, 2, 3, and 4):
The air mover (10) is an axial fan unit (as illustrated in Figure 1).
However, Sun ‘891 lacks showing the air mover is a radial fan unit. 
In the same field of endeavor of electronic airflow systems, Shipley teaches (Figure 2):
The air mover (122) is a radial fan (although 122 is illustrated as an axial fan, “other fan configurations, e.g. radial fans, may also be employed herein).
It would have been obvious to one having ordinary skill in the art at the time of filing to substitute the radial fan taught by Shipley for the axial fan shown by Sun ‘891 because it does no more than yield predictable results of drawing air into the enclosure for the purpose of cooling the electronics since it has been held that the simple substitution of one known element for another is likely to be obvious when it does no more than yield predictable results. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. Pre-Grant Publication No. 2013/025891), hereinafter Sun ‘891, and Ashton et al.  (U.S. Pre-Grant Publication No. 2015/0253781), as recited in Claim 1 above, further in view of Gow (U.S. Patent No. 5,475,562).
Regarding Claim 13, Sun ‘891 shows (Figures 1, 2, 3, and 4):
The air mover (20) and the vent panel (10). 
However, Sun ‘891 lacks showing an inlet ring between the air mover and the vent panel.
In the same field of endeavor of electronic cooling, Gow teaches (Figures 1 and 3):
It is known to provide an inlet ring (80) between the air mover (40) and the vent panel (20). 
Further, “this construction provides low noise”, Abstract. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the assembly shown by Sun ‘891 to include an inlet ring between the air mover and the vent panel, as taught by Gow, to reduce the noise through the assembly. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. Pre-Grant Publication No. 2013/025891), hereinafter Sun ‘891, as recited in Claim 17 above, in view of Pettit et al.  (U.S. Patent No. 5,890,959).
Regarding Claim 18, Sun ‘891 shows (Figures 1, 2, 3, and 4):
A majority (all of, as illustrated in Figure 1) the first cooling assembly (the assembly of 10 and 20 on the left side of the row, as illustrated in Figure 1) and the second cooling assembly (the assembly of 10 and 20 on the right side of the row, as illustrated in Figure 1) are positioned inside (as illustrated in Figure 1) the enclosure (30).
However, Sun ‘891 lacks showing the majority of the first cooling assembly and the second cooling assembly are positioned outside the enclosure.
In the same field of endeavor of electronic cooling, Pettit teaches (Figures 1 and 3):
It is known to attach a majority of (all of, as illustrated in Figure 3) of a first cooling assembly (40) and a second cooling assembly (45) outside of (as illustrated in Figure 1) an enclosure (15).
 It would have been obvious to one having ordinary skill in the art at the time of filing to modify the location of the first cooling assembly and the second cooling assembly shown by Sun ‘891 to be outside the enclosure, as taught by Pettit, to allow easy access to the cooling assembly fans without removing the top of the enclosure if a fan fails. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
08/26/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762